DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	Applicant’s arguments filed on 02/22/2021 have been entered and carefully considered with respect to claims 1 – 25, which are pending in this application, except for cancelled claims 8 – 10 and 19. Claims 1 – 14, 18 - 20 are amended, excluding the cancelled claims. Claims 21 – 25 are newly added. No new matter was added.

Continued Examination Under 37 CFR 1.114
3.         A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2021 has been entered.

Response to Arguments
Rejection of Claims under 35 USC § 103
4.	Applicants’ arguments with respect to claims 1, 11 and 18 have been fully considered but are not persuasive. 

Summary of Applicant’s arguments on pages 8 - 11:
	Applicant argues that the cited references (in combination or alone) do not teach or suggest "selecting, in real-time, an encoding mode for one or more occupied 3D-point-cloud blocks in a current frame of the sequence based at least in part on a correspondence-based distortion metric, a projection-based distortion metric, or a combination of both the correspondence-based distortion metric and the projection-based distortion metric" as claimed in independent claim 1. 
  	The claims depending from claim 1 are patentable for at least the same reasons as recited above, as well as being independently patentable. 
   	Amended independent claims 11 and 18, and their dependent claims, are patentable for reasons similar to those explained above. 
  Response to Applicant’s arguments
Examiner disagrees with the present Applicant’s assessment. Nonetheless, the rejection of the pending claims in their present amended state is established under new grounds of rejection. The previous rejections are hereinafter modified to adequately meet the amended limitations. 
 Examiner, therefore, refutes Applicant’s arguments and consequently, the request to put all pending claims to Allowance status is denied, and the updated rejection of the pending claims is established as follows under the subsequent grounds of rejection.

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale 

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


8.	Claims 1, 2, 4 – 7, 11, 12, 18, 20 – 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lukac et al. (US 20160086353 A1), hereinafter “Lukac,” in view of Seregin et al. (US 20130114707 A1), hereinafter “Seregin.” 

	In regards to claim 1, Lukac discloses: a video encoder system, (See Lukac, Abstract, lines 1 – 4: fast near-lossless compression; Fig. 7: block diagram of coding scheme; Par. 0023: types of encoders) comprising: 
[[a]] an input buffer configured to store voxelized point cloud data of a sequence of three-dimensional (“3D”) video frames to be encoded; (See Lukac, Fig. 7 and Pars. 0029, 0030: compression tool 110 can receive input dataset as a 3D mesh or point cloud; Par. 0051: storage device 1012 (i.e. device representing a buffer for storing data such as voxelized point data) and 
a reference frame buffer configured to store reconstructed voxelized point cloud data; (See again Lukac, Fig. 7 and Pars. 0029, 0030: as cited above; Par. 0051: storage device 1012 (i.e. device representing a buffer for storing data such as voxelized point data)
storing, in the reference frame buffer, a reconstructed version of a previous 3D video frame of the sequence, for use as a reference 3D video frame in motion-compensated prediction; (See Lukac, Fig. 7 and Pars. 0029, 0030: as cited above; Par. 0051: storage device 1012 (i.e. device representing a buffer for storing data such as voxelized point data, or reconstructed version of a previous 3D video frame of the sequence, for use as a reference 3D video frame in motion)
a video encoder configured to encode the 3D video frames of the sequence by performing operations comprising: (See Lukac, Abstract, lines 1 – 4: fast near-lossless compression; Fig. 7: block diagram of coding scheme; Par. 0023: types of encoders) by: 
   	encoding the one or more occupied 3D-point-cloud blocks of the current
3D video frame , including, for a given one of the one or more occupied 3D-point-cloud blocks that is encoded in the inter-frame encoding mode (See Lukac, Abstract, lines 1 – 4: encoding each slice with chain codes, and compressing the chain code with entropy coding; Pars. 0023, 0027: coding devices and coding by chain code algorithm) and 
outputting, as part of a bitstream, for the current 3D video frame, the encoded data for the current 3D video frame including encoded data for the one or more occupied 3D-point-cloud blocks. (See Lukac, Par. 0026: compression tool 110 can be configured to … output a compressed dataset 120)
 	Lukac discloses the above limitations without being specific about the feature of: 
  	“selectingthe current 3D video frame plurality of available encoding modes including an intra-frame encoding mode and an inter-frame encoding mode;”
However, Seregin teaches on this aspect of the instant Application. Seregin teaches “selecting an encoding mode, the encoding mode being one of a plurality of available encoding modes, the available encoding modes including intra-frame encoding and inter-frame encoding.” (See Seregin, Par. 0068: Prediction unit 41 may select one of a plurality of possible coding modes, such as one of a plurality of intra coding modes or one of a plurality of inter coding modes) 
Seregin teaches also:
determining motion information for the given occupied 3D-point-cloud block; (Seregin teaches that the video encoder is a system wherein the inter-frame encoding mode uses motion compensation. (See Seregin, Pars. 0066, 0069, 0088 and 0089: motion compensation unit 44; motion compensation unit 82) and
applying the motion information for the given occupied 3D-point-cloud block to identify a reference 3D-point-cloud block, in the reference 3D video frame stored
in the reference frame buffer, to use as a predicted 3D-point-cloud block for the given occupied 3D-point-cloud block; (Seregin suggests the teaching of above features claim 5, by disclosing the video encoder system, wherein the motion-compensated prediction uses block replenishment. (See Seregin, Pars. 0066, 0069, 0088 and 0089: motion compensation unit 44; motion compensation unit 82) – N.B.: Par. 0178 of the instant Application describes block replenishment as related to motion compensation consisting of matching occupied 3D-point-cloud block, that is, an operation able to would be straightforwardly implemented by one of ordinary skill in the art in possession of the disclosure of the above cited references along with common knowledge in the art)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having both the references of Lukac and Seregin before him/her, to modify the method and apparatus for near-lossless compression/decompression of 3D meshes and point clouds of Lukac, by adding or integrating features of the method and apparatus for encoding and decoding video data by Seregin, in order to achieve a system for improving processing in the area of point cloud encoding and decoding. The combination would enhance the method and apparatus of Lukac (Abstract, Fig. 7 and Par. 0023) by enabling the selection of an encoding mode, the encoding mode being one of a plurality of available encoding modes, including intra-frame encoding and inter-frame encoding. (Seregin, Par. 0068)
	In regards to claim 2, the combination of Lukac, Seregin and Schneider discloses: the video encoder system of claim 1, wherein the bitstream includes a syntax element the one or more occupied  (See Seregin, Pars. 0035, 0040, 0043: video encoder 20 may "signal" data by storing certain syntax elements to headers of various encoded portions of video data; Par. 0043, lines 8 – 12: intra-prediction mode encoded, or inter-prediction mode encoded; See also Par. 0047: Each slice of a picture may include slice syntax data that describes an encoding mode; Par. 0089: motion compensation unit 82 uses some of the received syntax elements to determine a prediction mode (e.g., intra- or inter-prediction) used to code the video blocks of the video slice)  	Claim 2 is thus rejected on those premises.

 	In regards to claim 3, the claim is cancelled and no longer under analysis.
	In regards to claim 4, the claim discloses the video encoder system of claim 1 [[3]], wherein the motion-compensated prediction is block translational, affine, or non-rigid. (See Seregin, Pars. 0066, 0069, 0088 and 0089: motion compensation unit 44; motion compensation unit 82 – N.B.: the additional constraints of the “motion compensation being block translational, affine, or non-rigid” is well-known in video compressing schemes: JPEG, etc.)  	Claim 4 is rejected on the same rationale invoked for claims 1 and 3.
	In regards to claim 5, the claim discloses the video encoder system of claim 1 [[3]], wherein the motion-compensated prediction uses block replenishment. (See Seregin, Pars. 0066, 0069, 0088 and 0089: motion compensation unit 44; motion compensation unit 82) – N.B.: Par. 0178 of the instant Application describes block replenishment as related to motion compensation consisting of matching occupied 3D-point-cloud block, that is, an operation able to would be straightforwardly implemented by one of ordinary skill in the art in possession of the disclosure of the above cited references along with common knowledge in the art)
Thus, Claim 5 is rejected.  	In regards to claim 6, the claim discloses the video encoder system of claim 5 [[3]], wherein the block replenishment comprises: matching [[an]] the given occupied 3D-point-cloud block from the current 3D video frame with a corresponding occupied 3D-point-cloud block from the reference 3D video frame using the motion information, wherein the motion information is motion vector data; and encoding the motion vector data for the given occupied 3D-point-cloud block.
Claim 6 is rejected on the basis of the same rationale used in the rejection of claims 1 and 5.  	In regards to claim 7, the claim discloses the video encoder system of claim 5 [[3]], wherein the block replenishment excludes encoding of geometry residuals.
Claim 7 is rejected on the same reasoning as used in Claim 6 rejection.   
	In regards to claim 8 - 10, the claims are no longer analyzed due to cancellation.

In regards to claim 11, the combination of Lukac, Seregin and Schneider discloses: One or more computer-readable memory or storage devices storing computer-executable instructions which, when executed by a computing device, cause[[s]] the computing device to perform encoding operations comprising: storing, in a reference frame buffer, a reconstructed version of a previous three- dimensional ("3D") video frame of a sequence of 3D video frames, for use as a reference 3DPage 3 of 12Application Number 15/168,019 video frame in motion-compensated prediction; encoding 3D video frame in the [[a]] sequence current 3D video frame being formed from a plurality of 3D-point-cloud blocks, the encoding the current 3D video frame including encoding occupied ones of the 3D-point-cloud blocks using either intra-frame or inter-frame encoding, the encoding the occupied ones of the 3D point-cloud blocks including, for a given occupied 3D-point-cloud block of the occupied ones of the 3D point-cloud blocks that is encoded using the inter-frame encoding: determining motion information for the given occupied 3D-point-cloud block; and applying the motion information for the given occupied 3D-point-cloud block to identify a reference 3D-point-cloud block, in the reference 3D video frame stored in the reference frame buffer, to use as a predicted 3D-point-cloud block for the given occupied 3D- point-cloud block; and outputting, as part of a bitstream, data for the current 3D video frame 
Claim 11 is a computer program that essentially implements the functions of the encoder system of Claim 1 and is therefore rejected on the same grounds. 	In regards to claim 12, the claim discloses the one or more computer-readable memory or storage devices of claim 11, wherein each of the occupied ones of the 3D-point-cloud block includes a plurality of voxels.
Claim 12 is also rejected as dependent of Claim 11, since the added feature disclosed is also part of the limitations of Claim 1.

 	In regards to claim 18, the combination of Lukac, Seregin and Schneider discloses a method comprising: by a computing device implementing a decoder for three-dimensional (“3D”) video data: (See Lukac, Abstract, lines 1 – 6: fast near-lossless compression/decompression; Par. 0024: decompression is done by entropy-based decoding, chain code decoding into 2D segments, constructing a 3D grid out of decoded slices, and extraction of points from voxels; See further par. 0048) receiving as part of a bitstream, one or more occupied 3D-point-cloud blocks in a current 3D video frame of a sequence of 3D video frames, (See Lukac, Pars. 0026, 0029: compression tool 110 can be configured to receive an input dataset 115 as a 3D mesh or a point could) the bitstream the one or more occupied 3D-point-cloud blocks in [[a]] the current 3D video frame (See rationale used in rejection of Claim 2 regarding syntax values or bitstream elements signaling) and decoding the encoded data reconstruct the one or more occupied  (See again Lukac, Abstract, lines 1 – 6: fast near-lossless compression/decompression; Pars. 0024: and 0048), wherein the signaled including at least an intra-frame , (See above rationale used in rejection of claims 1 and 11) and wherein the decoding the encoded data to reconstruct the one or more occupied 3D-point-cloud-blocks includes, for a given one of the one or more occupied 3D-point-Page 5 of 12cloud blocks that is decoded using motion-compensated prediction according to the inter-frame mode: (See again above rationale used in rejection of claims 1 and 11, the decoder functions in the instant claim being the counterpart of the encoder described in claims 1 and 11) determining motion information for the given occupied 3D-point-cloud block; (See above rationale as applied here, mutatis mutandis to determining motion information) and applying the motion information for the given occupied 3D-point-cloud block to identify a reference 3D-point-cloud block, in a reference 3D video frame stored in a reference frame buffer, to use as a predicted 3D-point-cloud block for the given occupied 3D- point-cloud block. (See once more above rationale used in rejection of claims 1 and 11, the decoder functions in the instant claim being the counterpart of the encoder described in claims 1 and 11)	Based on those premises, Claim 18 is rejected.

	In regards to claim 19, the claim is cancelled and withdrawn from further analysis.	
	In regards to claim 20, the combination of Lukac, Seregin and Schneider discloses the method of claim 18, wherein motion information is motion vector data indicating 3D translational movement of voxels from the reference 3D video frame(Claim 20 is rejected based on the same rationale evoked in the rejection of claims 4 – 6)

	In regards to claim 21, the claim discloses the method of claim 18, wherein the motion-compensated prediction is block translational, affine, or non-rigid. (See Seregin, Pars. 0066, 0069, 0088 and 0089: motion compensation unit 44; motion compensation unit 82; – N.B.: the additional constraints of the “motion compensation being block translational, affine, or non-rigid” is well-known in video compressing schemes: JPEG, etc.; (See rationale applied to rejection of claim 4))  	
	In regards to claim 22, the claim discloses the method of claim 18, wherein the motion-compensated prediction uses block replenishment. (Seregin suggests the teaching of above features claim 5, by disclosing the video encoder system, wherein the motion-compensated prediction uses block replenishment. (See Seregin, Pars. 0066, 0069, 0088 and 0089: motion compensation unit 44; motion compensation unit 82) – N.B.: Par. 0178 of the instant Application describes block replenishment as related to motion compensation consisting of matching occupied 3D-point-cloud block, that is, an operation able to would be straightforwardly implemented by one of ordinary skill in the art in possession of the disclosure of the above cited references along with common knowledge in the art; See rationale applied to claims 1 and 5, as analyzed) 
 
	In regards to claim 23, the claim discloses the method of claim 22, wherein the block replenishment excludes encoding of geometry residuals.  (The claim is rejected on the same rationale as used for Claim 7 rejection)

	In regards to claim 25, the claim discloses the method of claim 1, wherein the selecting the encoding mode is performed in real time, and wherein the encoding the one or more occupied 3D-point- cloud blocks in the current 3D video frame further comprises: entropy coding the motion information for the given occupied 3D-point-cloud block. (See Lukac, Abstract, lines 1 – 4: encoding each slice with chain codes, and compressing the chain code with entropy coding; Pars. 0023, 0027: coding devices and coding by chain code algorithm); - (Lukac teaches: encoding the one or more occupied 3D-point-cloud blocks of the current 3D video frame according to the selected encoding mode, including, for a given one of the one or more occupied 3D-point-cloud blocks that is encoded in the inter-frame encoding mode)


9.	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Lukac, in view of Seregin, and further view of Schneider (US 20170237996 A1).

	In regards to claim 24, the combination of Lukac and Seregin discloses the method of claim 1, but is not specific about the condition: wherein the selecting the encoding mode is based at least in part on a correspondence-based distortion metric, a projection-basedPage 6 of 12Application Number 15/168,019 distortion metric, or a combination of both the correspondence-based distortion metric and the projection-based distortion metric.
However, Schneider suggests the above feature. (Schneider teaches an encoding mode for one or more occupied 3D-point-cloud blocks in a current frame of the sequence based at least in part on a lossy predicted geometry of the one or more 3D-point-cloud blocks of the current frame (See Schneider, Par. 0016 and Fig. 12: single frame 3D point clouds from a depth data set; Par. 0050: geometry can be encoded using predictive coding to achieve lossy compression with a wide range of rate-distortion trade-offs; See also Pars. 0126 – 0129: Lossy compression modes). – (Thus, a coding mode can be selected in real-time for 3 D-point-cloud blocks in a frame based on a lossy predicted geometry of the 3D-point-cloud blocks of the current frame))
  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Lukac, Seregin and Schneider before him/her, to modify the method and apparatus for near-lossless compression/decompression of 3D meshes and point clouds of Lukac, by adding or integrating features of the method and apparatus for encoding and decoding video data by Seregin as well as the disclosure of Schneider, in order to achieve a system for improving processing in the area of point cloud encoding and decoding. The combination would enhance the method and apparatus of Lukac  by enabling the selection of an encoding mode, the encoding mode being one of a plurality of available encoding modes, including intra-frame encoding and inter-frame encoding, while providing means for selecting the encoding mode, based at least in part on a correspondence-based distortion metric, a projection-basedPage 6 of 12Application Number 15/168,019 distortion metric, or a combination of both the correspondence-based distortion metric and the projection-based distortion metric (Schneider, Pars. 0016, 0050 and 0126 – 0129)
  

10.	Claims 13 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lukac in view of Seregin and Schneider, and further view of Frakes et al. (US 20050041842 A1) 
	In regards to claim 13, the combination of Lukac, Seregin and Schneider discloses: the one or more computer-readable memory or storage devices of claim 11, but is not specific about the feature: “wherein the encoding the current 3D video frame further comprises applying one or more voxel-distortion-correction filters to at least part of 3D video frame, the one or more voxel-distortion-correction filters being applied in-loop during inter-frame encoding,” though Seregin’s encoder relates to in-loop filter in addition to deblocking filter to remove blockiness artifacts. (See Seregin, Pars. 0066, 0082 and 0092: loop filters (either in coding loop or after the coding loop) to be used to smooth pixel transitions)  
However, in a related field of endeavor, Frakes discloses data reconstruction using directional interpolation techniques including spatial filtering applied prior to motion estimation. (See Frakes, Pars. 0069: spatial filtering; Par. 0154: tradeoff between resolution and smoothing associated with particle size by means of filtering; Par. 0136: inter-frame interpolation (i.e. inter-frame interpolation) pertaining to approximation of an image at some time on a field of motion vectors) Those passages suggest the encoding comprising applying one or more voxel-distortion-correction filters to the three-dimensional image data for the current frame, the filters being applied in-loop during inter-frame encoding.
  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Lukac, Seregin and Frakes before him/her, to modify the method and apparatus for near-lossless compression/decompression of 3D meshes and point clouds of Lukac, by adding or integrating features of the method and apparatus for encoding and decoding video data by Seregin and those of Frakes, in order to achieve a system for improving processing in the area of point cloud encoding and decoding. The combination would enhance the method and apparatus of Lukac (Abstract, Fig. 7 and Par. 0023) by enabling the selection of an encoding mode, the encoding mode being one of a plurality of available encoding modes, including intra-frame encoding and inter-frame encoding. (Seregin, Par. 0068; Frakes Pars. 0069, 0154 and 0136)
 
In regards to claim 14, the claim discloses the one or more computer-readable memory or storage devices of claim 13, wherein the one or more voxel-distortion-correction filters comprise a filter implementing morphological process. (See Frakes, Pars. 0028, 0087: 3D data sets can include morphological data; Pars. 0098, 0169: variation of imaged morphology; Pars. 0135, 0136: morphological reconstruction process)
Claim 14 is thus rejected.
  	In regards to claim 15, the claim discloses the one or more computer-readable memory or storage devices of claim 14, wherein the morphological process comprises: a dilation phase; and an erosion phase. (See Frakes, Pars. 0028, 0087 and Pars. 0135, 0136, as cited above – (N.B.: dilation phase; and erosion phase are well known aspects of morphological process as used in the present Application)
Therefore, Claim 15 is rejected	In regards to claim 16, the claim discloses the one or more computer-readable memory or storage devices of claim 15, wherein the dilation phase comprises replicating one or more existing occupied voxels volumetrically to volumetric neighbors.
Claim 16 is rejected on the same grounds as Claim 15, as the additional limitation added to it amounts to further aspect of the morphological process.  	In regards to claim 17, the claim discloses the one or more computer-readable memory or storage devices of claim 13, wherein the one or more voxel-distortion-correction filters include a filter implementing an adaptive smoothing process. (See Frakes, Pars. 0069: spatial filtering; Par. 0154: tradeoff between resolution and smoothing associated with particle size by means of filtering; Par. 0175: video filtered temporally to smooth intensity discontinuities)
Claim 17 is rejected on the same grounds as Claim 15, as the additional limitation added to it amounts to further aspect of the morphological process.   

References considered but not cited
11.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Snyder et al. (US 20130300740 A1) teaches System and Method For Displaying Data Having Spatial Coordinates.
Dussan (US20160047903A1) teaches Ladar Point Cloud Compression.
Rubbert et al. (US6771809B1) teaches Method and System For Registering Data.
Cohen et al. (US 20170214943 A1) teaches Point Cloud Compression using Prediction and Shape-Adaptive Transforms.
Zalev et al. (US 20150101411 A1) teaches SYSTEMS AND METHODS FOR COMPONENT SEPARATION IN MEDICAL IMAGING.


Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 7:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571 272 3963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Berteau Joisil/
Examiner, Art Unit 2487
/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487